Case 1:14-cr-00283-RMB Document 394 Filed 07/10/20 Page 1 of 2 PageID: 6398



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     RENÉE MARIE BUMB                         MITCHELL H. COHEN COURTHOUSE
UNITED STATES DISTRICT JUDGE                  1 John F. Gerry Plaza, Chambers 6050
                                              P.O. Box 2736
                                              Camden, New Jersey 08101
                                              (856) 757-5020 Fax (856) 757-5474

                                              July 10, 2020


LETTER OPINION FILED WITH THE CLERK OF THE COURT

Christopher H. O'Malley, Esquire
Office Of The Federal Public Defender
800-840 Cooper Street, Suite 350
Camden, New Jersey 08102

Diana V. Carrig, AUSA
Office Of The US Attorney
US Post Office Building
401 Market Street, 4th Floor
Camden, New Jersey 08101

      Re:   United States v. Luiz Diaz
            Criminal Action No. 14-283 (RMB)

Mr. Counsel:

     This matter comes before the Court upon Defendant Luiz Diaz’s
Motion to Reduce Sentence Pursuant to the First Step Act [Dkt. No.
362] and Motion for Release under 18 U.S.C. §3582(c)(1)(A) for home
confinement [Dkt. No. 373]. Both Motions are DENIED.

     First, Defendant contends that when he was sentenced, the Court
did not apply the provisions of the First Step Act of 2018 which
revised the drug quantity calculation applicable to Defendant. He
is wrong. A review of the record plainly shows that the Pre-Sentence
Report, adopted by this Court, incorporated the Act’s prescribed
calculations for drug weights.

     As for Defendant’s request that this Court order the Bureau of
Prisons to place him in home confinement for the remainder of his
sentence, this Court lacks the authority to issue such order. The
BOP is responsible for determining an inmate’s place of
incarceration. 18 U.S.C. § 3621(b), McKune v. Lile, 536 U.S. 24, 39
(2002).
Case 1:14-cr-00283-RMB Document 394 Filed 07/10/20 Page 2 of 2 PageID: 6399



     Accordingly, for these reasons, Defendant’s Motions are
DENIED.1


                                        Very truly yours,

                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




1 If the Court has misunderstood the nature of any of Defendant’s
requests, he may clarify his requests and seek this Court’s
reconsideration.
